Per Curiam.
Plaintiffs appeal as of right from an order entered in Macomb County Circuit Court granting the motion of defendant Michigan Department of Public Instruction for accelerated judgment.
The trial court’s opinion, attached to the judgment, concluded that a prior mandamus action was res judicata to the instant case.1
Reduced to bare essentials, plaintiffs seek to secure the 1975 school funding to which they are entitled pursuant to state statute, MCL 388.1101 et seq.; MSA 15.1919 (501) et seq. Defendant State of Michigan contends that plaintiffs were deprived of full funding in 1975 because defendant Macomb County improperly based its 1975 tax levy on county equalized valuations rather than the higher state equalized valuations, and that plaintiffs must look to the county to remedy the error. Defendant Macomb County contends that plaintiffs were deprived of full funding in 1975 because the state improperly allocated supplemental state school aid on the basis of state equalized valuations rather than the lower county equalized valuations. In their prayer. for relief, plaintiffs re*193quested the trial court to declare the state’s action and the county’s action unlawful and invalid. Of course, these are alternative and mutually exclusive remedies.
Subsequent to the entry of accelerated judgment in favor of the state, the trial court, by order dated September 29, 1977, entered summary judgment against the county. Plaintiffs have effectively received the relief for which they prayed. The entry of summary judgment against Macomb County has rendered this appeal moot. Should plaintiffs desire ancillary coercive relief, they may move the trial court for an appropriate order pursuant to GCR 1963, 521.6. This appeal is hereby dismissed as moot.
No costs, a public question being involved.

 See Michigan Court of Appeals order in L’Anse Creuse Public Schools v Superintendent of Public Instruction, Docket No. 26008, issued 11-24-75, ordering dismissal of a mandamus complaint which sought the same relief as plaintiffs desire in this case.